ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 1st day of September, 2009
ORDERED, by the Court of Appeals of Maryland, that Stephen John Holmes, be, and is hereby, disbarred by consent from the further practice of law in the State of Maryland, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Stephen John Holmes from the register of attorneys, and pursuant to Maryland Rule 16-772, shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.